Citation Nr: 0309597	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchitis.

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims. 

2.  Findings from pulmonary function testing show a Forced 
Expiratory Volume in one second (FEV-1) of 60 percent of the 
predicted value, and a FEV-1 to Forced Vital Capacity (FVC) 
ratio of 68 percent of the predicted value. 

3.  The evidence does not show that the veteran requires 
oxygen therapy, nor has his bronchitis resulted in acute 
respiratory failure, right ventricular hypertrophy, or 
pulmonary hypertension.  

4.  The veteran's service-connected bronchitis does not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, 
Diagnostic Code 6602 (2002).

2.  A total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected bronchitis, as well as a TDIU based 
on this service-connected disability.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual 
background, and an analysis of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  At a September 1998 
hearing, the veteran testified that he was not receiving any 
treatment for his bronchitis.  In April 2002, the Board 
developed this case by affording the veteran a respiratory 
examination to determine the severity of his bronchitis.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).   The Board specifically requested 
that the examiner review the claims folder and conduct any 
studies deemed necessary to determine the nature and severity 
of the veteran's bronchitis.  That examination was performed 
in August 2002, at which time the examiner reviewed the 
claims folder and determined that additional pulmonary 
function testing was not necessary, as the examiner was able 
to rely on pulmonary function testing performed in March 
2001.  The Board also notes that there does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  The veteran was recently notified that he could 
submit any additional evidence in his possession in support 
of his claim.  However, no additional evidence was submitted.  

The Board further observes that the discussions in the rating 
decisions of January 1998 and April 1998, the statement of 
the case issued in May 1998, the supplemental statements of 
the case issued in November 1998, August 1999, and June 2001, 
as well as various letters by the RO and the Board have 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  In a July 2002 letter, 
the Board provided notice to the veteran of the additional 
development, as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  In a February 2003 letter, the Board 
then informed the veteran that it had received the additional 
evidence it had requested.  The veteran was told he had 60 
days in which to submit additional evidence or argument in 
support of his claim.  In an April 2003 letter, the veteran's 
representative indicated that they had no additional evidence 
or argument for consideration.  It thus appears that the 
veteran was notified of the evidence, if any, he was expected 
to obtain and which evidence, if any, VA would obtain.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  Therefore, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Increased Evaluation for Bronchitis

In a September 1947 rating decision, the RO granted service 
connection for chronic bronchitis.  In August 1997, the 
veteran filed a claim seeking a compensable evaluation for 
this disability.  The January 1998 rating decision on appeal 
granted an increased evaluation to 30 percent.  Inasmuch as 
the 30 percent evaluation is not the maximum benefit under 
the rating schedule, the issue before the Board is 
entitlement to an evaluation in excess of 30 percent for 
bronchitis.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The general rating formula for bronchitis is as follows:  

A 30 percent rating is for assignment on showing of FEV-1 of 
56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6600. 

A 60 percent rating requires a FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent rating is assigned for FEV-1 less than 40 
percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption; or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
Id. 

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent evaluation for the 
veteran's bronchitis.  In reaching this decision, the Board 
has considered four VA examination reports, medical records 
from Meridia Hillcrest Hospital and a transcript from a 
hearing held in September 1998.  

At a VA examination in December 1997, the veteran reported 
recurrent episodes of shortness of breath, a frequent 
nonproductive cough, and an inability to walk half a block 
without getting short of breath.  Pulmonary function testing 
revealed an FEV-1 value of 68 percent of the predicted value 
and an FEV-1/FVC value of 69 percent of the predicted value.  
The diagnoses included (1) history of hypertension with 
bilateral pedal edema and slight cardiac enlargement 
consistent with congestive heart failure as well as the 
frequent nonproductive cough; and (2) history of bronchitis 
since 1945.  

A September 1998 VA examination report included similar 
complaints of shortness of breath, wheezing and a productive 
cough.  The veteran reported that he could walk one mile 
before experiencing shortness of breath.  He also complained 
of shortness of breath after climbing one flight of stairs.  
He said he was not on any inhalers or oral bronchodilators.  
A physical examination revealed transient wheezing in the 
left lung field, with no rhales or rhonchi present.  
Pulmonary function testing revealed an FEV-1 value of 69 
percent of the predicted value and an FEV-1/FVC value of 68 
percent of the predicted value.  The diagnosis was 
bronchitis.

At his September 1998 hearing, the veteran stated that he had 
tremendous problems breathing.  He said he could walk about 
one block and climb six to seven stairs before having to stop 
to catch his breath.  He said he could still cut his grass 
but that it took several days to complete.  He said he was 
not on any special medications and did not use oxygen.  

The veteran was hospitalized at Meridia Hillcrest Hospital in 
December 1998, where he underwent a left heart 
catheterization for his nonservice-connected coronary 
atherosclerosis.  No pulmonary function testing was performed 
at that time.  

When examined by VA in March 2001, the examiner noted the 
veteran's history of hypertension, congestive heart failure 
and a cerebral vascular accident.  Pulmonary function testing 
revealed an FEV-1 value of 60 percent of the predicted value 
and an FEV-1/FVC value of 68 percent of the predicted value.  
The examiner interpreted these findings as showing a decrease 
in pulmonary function since September 1998.  The diagnoses 
included hypertension, chronic bronchitis, cerebrovascular 
accident x 20 years, and congestive heart failure.  

At an August 2002 VA examination, the veteran described 
dyspnea with exertion and at rest.  He said he did not use 
oxygen at home and did not recall ever using bronchodilators 
or steroids.  He vaguely recalled using Prednisone in the 
past.  The examiner determined that a new pulmonary function 
test was not necessary to evaluate the severity of the 
veteran's bronchitis.  Instead, the examiner reviewed 
findings from the pulmonary function test performed in March 
2001.  The examiner concluded that the veteran had mild 
cardiomegaly and pulmonary congestion, explaining that the 
pulmonary congestion was new in comparison to the March 2001 
examination.  The examiner found that the veteran had 
service-connected bronchiectasis, and that pulmonary function 
testing showed mild obstructive airway disease without much 
change post-bronchodilators.  The examiner also noted that 
there was no echo or hematological evidence of cor pulmonale 
from bronchiectasis.  The examiner then opined that most of 
the veteran's inability to perform was due to his nonservice-
connected heart disease, and that it was as likely as not 
that his COPD contributed to this somewhat, but was not his 
only limiting factor. 

Based on the foregoing, the Board finds that there is simply 
no basis for an evaluation in excess of 30 percent for the 
veteran's bronchitis.  The rating schedule clearly sets forth 
the criteria required for an evaluation in excess of 30 
percent for bronchitis, none of which has been met in this 
case.  Findings from pulmonary function testing showed the 
lowest FEV-1 value to be 60 percent of the predicted value, 
and the lowest FEV-1/FVC ratio to be 68 percent of the 
predicted value after using a bronchodilator.  These findings 
equate to a 30 percent disability evaluation under DC 6600.   
The Board notes that a DLCO finding was not recorded.  
However, none of the examiners determined that this 
additional testing was necessary on examining the severity of 
the veteran's bronchitis.  The testing that was accomplished 
appears sufficient to evaluate the veteran's disability.  
Moreover, there is simply no evidence of any or cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episodes involving acute respiratory 
failure.  Outpatient oxygen therapy is also not required.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's bronchitis.  Accordingly, the record does not 
present an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Hence, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is simply no medical evidence that the 
veteran's bronchitis has resulted in marked interference with 
employment beyond that contemplated in the 30 percent 
schedular evaluation.  A VA examiner in August 2002 
determined that most of the veteran's inability to perform 
was due to his nonservice-connected heart disease.  In 
addition, although the veteran was hospitalized in December 
1998 for his nonservice-connected heart disease, no evidence 
shows that he has been hospitalized during the pendency of 
this claim because of bronchitis.  Thus, further development 
in keeping with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The regular scheduler criteria are sufficient to 
fairly evaluate the veteran's bronchitis. 

III.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected bronchitis.  For the reasons that follow, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 
38 C.F.R. § 4.16(b).

In the instant case, the veteran's only service-connected 
disability is bronchitis, rated as 30 percent disabling.  See 
38 C.F.R. § 4.25.  As the veteran does not meet the schedular 
prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted a total rating 
if it is shown that his service-connected disability, when 
considered in light of his education and occupational 
experience, renders him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).  
However, as the record does not include medical evidence 
which shows that bronchitis has caused unemployability, his 
claim must be denied.

The record shows that the veteran completed two years of 
college and last worked in February 1997 as a clerk.  The 
veteran claims that he had to stop working at that time 
because of his bronchitis.  However, the medical evidence 
shows that the veteran is unable to work due to his 
nonservice-connected heart condition.  In August 2002, a VA 
examiner reviewed the claims file, examined the veteran and 
determined that most of his inability to perform was due to 
his nonservice-connected heart disease.  The examiner stated 
that, although the veteran's pulmonary condition contributed 
to this somewhat, it was not his only limiting factor.  In 
light of this opinion, the Board finds that the veteran's 
bronchitis does not render him unable to secure or maintain 
gainful employment.  The Board also points out that no 
medical opinion of record indicates that the veteran is 
unable to secure or maintain employment because of 
bronchitis.  Therefore, the preponderance of the evidence is 
clearly against the veteran's claim.

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application, and a TDIU is not warranted.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela 
Cruz, supra.




ORDER

An evaluation in excess of 30 percent for bronchitis is 
denied.

A total disability evaluation based on individual 
unemployability is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

